Citation Nr: 0634426	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  94-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim for service connection for PTSD.  In August 2005, the 
Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It does not appear that the Board has before it the evidence 
necessary to decide the veteran's claim.  Specifically, it 
appears that the volume of evidence which contains the 
decision on appeal has not been associated with the records 
sent to the Board for review.  

A May 2005 record of electronic mail notes that the case was 
a remand from the Court of Appeals for Veteran's Claims.  The 
email further notes that Volume I and the "purple" file 
were available, but that Volume II had not been associated 
with the claims folder.  A notation was made that an "all 
station search" or a "misfile check" may need to be 
conducted in order to locate the missing file.  As there is 
no documentation as to whether these searches were conducted, 
however, it is unclear to the Board whether such requests 
were ever made.  Regardless, aside from this May 2005 email, 
the most recent evidence of record is a letter to Senator 
David Pryor dated in August 1993.  As the evidence pertaining 
to the claim on appeal has not been forwarded to the Board, a 
remand to locate the missing volume or volumes is necessary.

Accordingly, the case is REMANDED for the following action:

Attempt to locate the missing volume or 
volumes associated with the veteran's 
claim for service connection for PTSD.  
All efforts to obtain the records 
should be fully documented, and a 
negative response must be provided if 
the records cannot be located.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



